t c memo united_states tax_court mehdy namakian petitioner v commissioner of internal revenue respondent docket no 14842-16l filed date mehdy namakian pro_se nathan c johnston for respondent memorandum findings_of_fact and opinion thornton judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of respondent’s determination to uphold the filing of a notice_of_federal_tax_lien nftl relating to petitioner’s unpaid federal_income_tax liabilities for and the issues for decision are whether petitioner is liable for additions to tax under sec_6651 and and for certain of these years and whether respondent abused his discretion in sustaining the nftl findings_of_fact when petitioner filed his petition he resided in california at all relevant times he has worked in the financial industry he once earned over dollar_figure per year but beginning in his income declined it continued to lag in subsequent years he reported adjusted_gross_income of dollar_figure for dollar_figure for and dollar_figure for this decline in petitioner’s income caused him stress and anxiety which were exacerbated by other misfortunes his mother-in-law passed away in date after a long battle with cancer during this time his wife was preoccupied attending to her mother in his father-in-law passed away in date petitioner was diagnosed with stress-induced anxiety and depression his symptoms included insomnia and an inability to retain focus according to a doctor’s letter that petitioner introduced into evidence he made a full recovery after a year of medical intervention 1all section references are to the internal_revenue_code in effect at all relevant times petitioner failed to timely file his federal_income_tax returns and to make estimated_tax payments for tax years through he has outstanding federal_income_tax liabilities for his and tax years his and liabilities which include sec_6651 additions to tax for late filing were determined by stipulated decisions entered in cases before this court hi sec_2011 assessed liability dollar_figure including additions to tax for late filing and late payment pursuant to sec_6651 and but not including interest was based partly on his late-filed returns and partly on an agreed audit assessment made on date hi sec_2012 and sec_2013 assessed liabilities dollar_figure and dollar_figure respectively including additions to tax for late filing and late payment pursuant to sec_6651 and and additions to tax for failure to make estimated_tax payments pursuant to sec_6654 but not including interest were based on his late-filed returns 2the extended due_date of petitioner’ sec_2011 return was date but he did not file it until date the extended due_date of hi sec_2012 return was date but he did not file it until date hi sec_2013 return was due_date but he did not file it until date 3the decision in the case concerning tax_year was entered date and the decision in the case concerning tax_year was entered date the primary issue for both and was whether with respect to petitioner’s stock sales he should be treated as an investor or a trader for income_tax purposes on date respondent issued petitioner a notice of nftl filing with respect to his and tax_liabilities which totaled about dollar_figure on date petitioner mailed to respondent form request for a collection_due_process or equivalent_hearing on the form he checked the boxes for installment_agreement and offer_in_compromise he sent the form to an incorrect address following erroneous instructions from an irs employee consequently respondent initially treated petitioner’s hearing request as untimely and on date issued a decision letter sustaining the collection action instead of a notice_of_determination petitioner timely petitioned this court and respondent filed a motion to dismiss for lack of jurisdiction for want of a notice_of_determination after a hearing on the matter however respondent conceded that petitioner’s form should have been treated as timely filed on date the court remanded the case to respondent’s appeals_office by memorandum dated date respondent’s counsel advised the appeals team manager that the case was being remanded pursuant to the court’ sec_4the notice of nftl explained that the internal_revenue_service irs would issue a certificate of release of the federal_tax_lien within days of one of these events payment of the full amount of the debt acceptance by the irs of a bond guaranteeing payment of the amount owed or a decision to adjust the taxpayer’s account as in an appeals_office hearing order for various purposes including to provide petitioner an opportunity to present evidence as to his liability for sec_6651 and and sec_6654 additions to tax for his tax_year sec_2011 sec_2012 and sec_2013 on date respondent’s settlement officer so sent petitioner a letter advising that he had been assigned the case on remand and that i was instructed to allow you to challenge the underlying liabilities of tax_year sec_2011 sec_2012 and sec_2013 the so’s letter went on to explain that if petitioner wished to propose a collection alternative he needed to submit a completed form 433-a collection information statement for wage earners and self-employed individuals with verification of income and expenses petitioner did not submit any of the requested information on date the so held a face-to-face hearing with petitioner who made essentially three arguments that the irs had agreed to waive any late-filing or payment additions to tax associated with hi sec_2011 sec_2012 and sec_2013 tax returns as part of the settlement of his tax_court case relating to his tax_year that he was unable to timely file his returns for the years at issue because he was under stress from his financial setbacks and from the death of his father-in- law and that the irs should withdraw the nftl because it had caused him to lose business and adversely affected his life the so discussed petitioner’s failure to provide the requested financial information and also discussed the requirements for an offer-in-compromise petitioner indicated to the so that he had about dollar_figure equity in his house the so observed that since this equity exceeded petitioner’s total_tax liability an offer-in-compromise was unlikely to be accepted they discussed the possibility of a direct deposit installment_agreement as a means for petitioner to obtain a withdrawal of the nftl the so explained however that withdrawal of the nftl was not automatic petitioner would need to apply for it at the conclusion of the hearing petitioner indicated that he wanted to consult his tax attorney and to consider getting a loan to pay his tax the so requested that petitioner call him back the next day to let him know how he wished to proceed petitioner failed to call back and on date the so called him petitioner requested another days to come up with funds to make a payment he also requested that the nftl be withdrawn and the additions to tax for be abated the so requested petitioner to put his request in writing by date on date the so received from petitioner a letter proposing that in days he would pay dollar_figure apparently representing the amount that he believed to be his tax_liability exclusive of any additions to tax on the condition that respondent abate all additions to tax and interest in a phone conversation on date the so advised petitioner that on the basis of the facts presented and taking into account petitioner’s chronic failure_to_file returns and make estimated_tax payments he was not going to recommend abatement of the additions to tax because the so declined to abate the additions to tax petitioner made no additional proposal for a collection alternative on date respondent issued a supplemental notice_of_determination concerning collection action s under sec_6320 and or sustaining the filing of the nftl it stated that there was no basis to withdraw the nftl that petitioner did not meet the reasonable_cause criteria for abatement of penalties and that since petitioner had proposed to pay the balance of his tax_liabilities only if the irs agreed to remove the additions to tax no collection alternative was agreed on the notice also indicated that the so had reviewed the administrative file verified that petitioner’s and tax_liabilities had been properly assessed and verified that all other requirements of law and administrative procedure had been satisfied opinion i standard of review sec_6321 imposes a lien in favor of the united_states on all property and property rights of a person who is liable for and fails to pay tax after demand for payment has been made the lien arises when assessment is made and continues until the assessed liability is paid or becomes unenforceable sec_6322 for the lien to be valid against certain third parties the secretary must file an nftl sec_6323 he must then provide written notice to the taxpayer who may then request an administrative hearing before the appeals_office sec_6320 and b in such a hearing a person may raise spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6320 sec_6330 in addition to considering issues raised by the taxpayer under sec_6330 the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 the person may challenge the existence or amount of his or her underlying tax_liability in such a hearing only if he or she did not receive a statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the underlying liability sec c b the term underlying tax_liability includes amounts reported due on a taxpayer’s return as well as statutory interest additions to tax and penalties see 122_tc_1 115_tc_329 wilson v commissioner tcmemo_2012_229 once the appeals officer issues a notice_of_determination the taxpayer may seek judicial review in this court sec_6320 sec_6330 if the validity of the underlying tax_liability is properly at issue we review that issue de novo see 134_tc_280 114_tc_604 where the underlying tax_liability is not properly at issue the court reviews the irs determination only for abuse_of_discretion 114_tc_176 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 ii challenge to underlying liabilities petitioner challenges respondent’s determination not to abate the additions to tax under sec_6651 and for and and under section for and we review this issue de novo see goza v commissioner t c pincite respondent bears the burden of production with respect to additions to tax see sec_7491 116_tc_438 to meet his burden respondent must produce sufficient evidence establishing that it is appropriate to impose an addition_to_tax see higbee v commissioner t c pincite the burden of establishing reasonable_cause remains with petitioner see id pincite a sec_6651 late filing addition_to_tax sec_6651 imposes an addition_to_tax for failure to timely file a return respondent has met his burden of production by showing that petitioner was required to file a return for each year and producing forms certificate of assessments payments and other specified matters showing that petitioner 5in his pretrial memorandum filed two weeks before trial respondent’s counsel stated consistent with the instructions that he had provided respondent’s appeals_office in his date transmittal_memorandum that petitioner’s underlying liabilities for the additions to tax for and were all at issue at trial respondent’s counsel argued for the first time that petitioner was precluded from challenging hi sec_2011 underlying liability because that year’s liability was based partly on an agreed audit assessment because we conclude that petitioner is not entitled to abatement of the additions to tax in any event we need not and do not address whether in these circumstances petitioner is precluded from challenging hi sec_2011 underlying liability for the additions to tax in question cf sec_301_6330-1 q a-e11 proced admin regs did not timely file his returns see 138_tc_228 a taxpayer will not be liable for an addition_to_tax under sec_6651 if the taxpayer can show that the failure_to_file was due to reasonable_cause and not willful neglect see 469_us_241 reasonable_cause exists when a taxpayer exercises ordinary business care and prudence and is nonetheless unable to file his return by the date prescribed by law sec_301_6651-1 proced admin regs petitioner asserts that he had reasonable_cause for failing to timely file his returns for the years at issue because of stress he faced from his financial setbacks and the deaths of his mother-in-law and father-in-law he also asserts that the uncertainty about the outcome of his tax_court cases relating to his and tax years contributed to his failure to timely file his tax returns for and reasonable_cause may exist if the taxpayer’s or a family member’s illness or incapacity prevents the taxpayer from filing his or her tax_return but not if the taxpayer is able to continue his or her business affairs despite the illness or incapacity see ruggeri v commissioner tcmemo_2008_300 and cases cited therein although incompetence mental illness alcoholism or other incapacity may excuse a taxpayer from the late filing addition_to_tax a taxpayer’s selective inability to meet his tax obligations when he can conduct normal business activities does not excuse his late filing or failure_to_file kemmerer v commissioner tcmemo_1993_394 further financial difficulties generally do not constitute reasonable_cause for failure_to_file a return barber v commissioner tcmemo_1997_206 the evidence in the record does not suggest that petitioner was incapable of carrying on his normal business activities during the periods in question to the contrary he earned significant income during these periods consequently while we empathize with petitioner’s circumstances we are not persuaded that his financial setback which had been ongoing since at least the deaths of his mother-in-law and father-in-law or his anxiety and depression constituted reasonable_cause for failing to file hi sec_2011 sec_2012 and sec_2013 returns on time moreover the pendency of litigation even where the decision for an earlier year may affect the determination of a taxpayer’s liability for a later year is not reasonable_cause for failure to timely file see thomas v commissioner tcmemo_2001_225 holding that pending litigation even if the outcome affects an estate’s final tax_liability is not reasonable_cause for failing to timely file an estate_tax_return we are skeptical that the pending tax_court litigation had anything to do with petitioner’s late filing of hi sec_2013 return since the stipulated decision in his case was entered date long before the filing deadline for hi sec_2013 return but even if the pending tax_court litigation left petitioner in doubt as to his proper reporting position on hi sec_2011 and sec_2012 returns the reasonable and prudent course of action would have been to file these returns on time with the best information available disclosing in these returns that a dispute existed as to whether he should properly be treated as an investor or trader with respect to his stock sales see id finally petitioner’s pattern of chronic noncompliance--going back to at least 2005--in failing to file his returns on time weighs against a finding of reasonable_cause see eg 88_tc_1175 b sec_6651 late payment addition_to_tax sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return unless the failure is due to reasonable_cause and not due to willful neglect respondent produced forms establishing that 6in the cdp hearing petitioner contended that respondent had agreed to waive additions to tax for and in connection with the settlement of his tax_court litigation for his tax_year petitioner has not raised this issue in this proceeding and we deem him to have waived it in any event nothing in the record supports a finding that there was any such agreement petitioner did not pay the full amounts of tax shown on hi sec_2011 sec_2012 and sec_2013 returns therefore respondent has met his burden of production and petitioner bears the burden of proving reasonable_cause see sec_6651 higbee v commissioner t c pincite petitioner argues that he should not be liable for the sec_6651 failure to timely pay addition_to_tax because he had reasonable_cause on account of his financial setbacks during the years in question the regulations provide that a taxpayer has reasonable_cause for failure to timely pay a tax if the taxpayer has made a satisfactory showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date sec_301_6651-1 proced admin regs see also 90_f3d_1190 6th cir the regulations also state in determining whether the taxpayer was unable to pay the tax in spite of the exercise of ordinary business care and prudence in providing for payment of his tax_liability consideration will be given to all the facts and circumstances of the taxpayer’s financial situation including the amount and nature of the taxpayer’s expenditures in light of the income or other_amounts he could at the time of such expenditures reasonably expect to receive prior to the date prescribed for the payment of the tax sec_301_6651-1 proced admin regs petitioner has not shown that paying his tax_liabilities when due would have resulted in undue_hardship or that he was otherwise unable to pay these tax_liabilities on time see shaw v commissioner tcmemo_2010_210 tax ct memo lexi sec_246 at petitioners have provided only limited evidence regarding their ability to pay as of the date payment was actually due and we are unable to presume that any such evidence would be favorable to petitioners taylor v commissioner tcmemo_2009_27 holding taxpayer liable for sec_6651 addition_to_tax where taxpayer failed to show how her investment’s failure affected her ability to pay her taxes petitioner reported adjusted_gross_income of dollar_figure for dollar_figure for and dollar_figure for even if these income levels represented a decline from earlier years the limited evidence in the record does not suggest that petitioner was incapable of paying his tax_liabilities for these years petitioner has failed to show reasonable_cause and lack of willful neglect consequently he is liable for the sec_6651 additions to tax c sec_6654 addition for failure to pay estimated income_tax sec_6654 imposes an addition_to_tax for an underpayment of estimated_taxes this addition_to_tax is mandatory unless the taxpayer proves that an exception applies see sec_6654 lukovsky v commissioner t c memo a taxpayer must pay estimated income_tax for a particular year only if that person has a required_annual_payment for that year see 127_tc_200 aff’d 521_f3d_1289 10th cir a required_annual_payment is the lesser_of of the tax_shown_on_the_return for the taxable_year or if no return is filed of the tax for that year or of the tax shown on the individual’s return_for_the_preceding_taxable_year sec_6654 unlike sec_6651 and sec_6654 contains no provision relating to reasonable_cause and lack of willful neglect see mclaine v commissioner t c pincite sec_6654 does contain certain exceptions however and the burden_of_proof is on taxpayers to show they are covered by one of the relief provisions id see sec_6654 respondent introduced into evidence forms for petitioner’ sec_2011 sec_2012 and sec_2013 tax years together these forms indicate that petitioner had federal_income_tax liabilities for and that he made no estimated income_tax payments for and and that he filed and tax returns that showed tax due for those years see harris v commissioner tcmemo_2012_312 petitioner has failed to demonstrate that any exception pursuant to sec_6654 applies accordingly we sustain respondent’s determination of the addition_to_tax under sec_6654 for petitioner’ sec_2012 and sec_2013 tax years iii challenge to appropriateness of notice of lien filing petitioner challenges respondent’s determination in the supplemental notice_of_determination declining to withdraw the nftl he argues that the nftl should be withdrawn because it has caused him economic hardship sec_6323 permits the secretary to withdraw a notice_of_federal_tax_lien if he determines among other things that the withdrawal of such notice will facilitate the collection of the tax_liability or the withdrawal of such notice would be in the best interests of the taxpayer and the united_states sec_6323 uses discretionary not mandatory language and respondent is not required to withdraw the lien even for one of the reasons stated in sec_6323 see taggart v commissioner tcmemo_2013_113 see also sec_301 j - c proced admin regs petitioner failed to take the necessary steps to apply 7at various points in the administrative proceedings and before this court petitioner has framed his request in terms of releasing the lien rather than in terms of withdrawing the nftl perhaps unaware of the difference between these two remedies for the sake of completeness we note that the record does not suggest any abuse_of_discretion by respondent in not releasing the lien the irs must release a lien within days after the underlying liability either has been fully satisfied through full payment of the tax or has become legally unenforceable sec_6325 or if the nftl was erroneously filed sec_6326 see sec_301 b proced admin regs explaining circumstances where nftl is considered erroneously filed the record does not suggest that any of these circumstances pertain in this case or that any of the other conditions for issuing a certificate_of_release_of_lien as set forth in the notice of nftl have been met for withdrawal of the nftl and to provide requested financial information during the cdp hearing respondent did not abuse his discretion in declining to withdraw the nftl see green v commissioner tcmemo_2014_180 our review of the record satisfies us that the so properly discharged all of his responsibilities under sec_6330 finding petitioner liable for the additions to tax in question for hi sec_2011 sec_2012 and sec_2013 tax years and finding no abuse_of_discretion in any respect we sustain the proposed collection action to reflect the foregoing decision will be entered for respondent
